DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 it is unclear how the upper and lower arms can comprise a left and right arm each while still being pivoted to the base member at an intermediate portion of the upper and lower arm, particularly it is unclear if the left and right arms are discreet members which taken together form a single arm or if they are left and right portions of a single arm. The claim will be examined as best understood which is as a set of 4 arms wherein 2 taken together form an upper arm and the other 2 taken together form a lower arm and the intermediate portion being part of the composite upper and lower arms and not of a literal single arm, see the rejection of claim 10 below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerra et al. (EP 2077223 A1, herein after referred to as Guerra).
Regarding claim 1 Guerra teaches a leaning vehicle (FIG. 11: depicted), comprising: a vehicle body (FIG. 11: frame depicted; paragraph 23); 5a base member (FIG. 10: 2) supported by the vehicle body (FIG. 10: depicted) so as to be turnable around a turning center relative to the vehicle body (FIG, 10 & 11: attached to upper fork 1 which turns relative to the frame; paragraph 23); an upper arm whose longitudinally intermediate portion is pivoted to the base member at a height (FIG. 5: 14 or FIG. 10: 35; paragraph 27); a lower arm whose longitudinally intermediate portion is pivoted to the 10base member at another height below the height to pivot the upper arm to the base member (FIG. 5: 13 or FIG. 10: 34; paragraph 27); a first support member disposed on one of opposite sides of the base member in a vehicle-width direction (FIG. 5: 3); a second support member disposed on the other of the opposite sides of the 15base member in the vehicle-width direction (FIG. 5: 4); a first wheel pivoted to the first support member (FIG. 5: 5); a second wheel pivoted to the second support member (FIG. 5: 6); and a steering operation member operable to turn the base member (FIG. 11: handlebars depicted), wherein the upper arm, the lower arm, the first support member and the 20second support member constitute a parallel link mechanism (FIG. 5: depicted as a parallel link mechanism), wherein the first wheel is movable integrally with the first support member in a turning direction of the base member, wherein the second wheel is movable integrally with the second support member in the turning direction of the base member (both wheels turn with the upper fork 1 and the base member as described in paragraph 23), and -32- wherein according to turning of the base member, all of the upper arm, the lower arm, the first support member, the second support member, the first wheel and the second wheel turn around the turning center of the base member (paragraph 23).
Regarding claim 2 Guerra teaches that the parallel link mechanism includes: a first junction where the longitudinally intermediate portion of the upper arm is pivotally connected to the base member (FIG. 5 & 7: joint between 14 & 2); a second junction where one of the longitudinally opposite side portions of 10the upper arm is pivotally connected to the first support member (FIG. 5 & 7: joint between 3 & 14); a third junction where the other of the longitudinally opposite side portions of the upper arm is pivotally connected to the second support member (FIG. 5 & 7: joint between 4 & 14), a fourth junction where the longitudinally intermediate portion of the lower arm is pivotally connected to the base member (FIG. 5 & 7: joint between 13 & 2); 15a fifth junction where one of the longitudinally opposite side portions of the lower arm is pivotally connected to the first support member (FIG. 5 & 7: joint between 3 & 13); a sixth junction where the other of the longitudinally opposite side portions of the lower arm is pivotally connected to the second support member (FIG. 5 & 7: joint between4 & 13); and wherein the first junction, the second junction and the third junction are 20aligned on a straight line in view along pivot axes of the parallel link mechanism, and wherein the fourth junction, the fifth junction and the sixth junction are aligned on a straight line in view along the pivot axes of the parallel link mechanism (FIG. 5 & 7: depicted; paragraph 27).
Regarding claim 3 Guerra teaches a restriction member restricting a rotation angle range of at least one of the upper arm and the lower arm (FIG. 5: shock absorbers 20 have limited travel and thus limit the rotation angle range).
Regarding claim 4 Guerra teaches that when the leaning vehicle is viewed in front, at least a part of the parallel link mechanism is disposed between the first wheel and the second wheel (FIG. 5 & 10: depicted).
Regarding claim 5 Guerra teaches a pivot axis pivoting the upper arm to the base member and a pivot axis pivoting the lower arm to the base member are each inclined to have opposite axial ends different in height from each other (FIG. 5: depicted).
Regarding claim 8 Guerra teaches a transmission member interposed between the steering operation member and the base member (FIG. 4: 1), wherein the steering operation member, the transmission member, and the base member are integrally turnable relative to the vehicle body (paragraph 23).
Regarding claim 9 Guerra teaches that the transmission member includes a shock absorber for reducing a shock transmitted from a road surface to the vehicle body via the first wheel or the second wheel (FIG. 5: 7 or 20).
Regarding claim 10 Guerra teaches that the upper arm includes: a first left arm disposed close to the first support member leftward with respect to the longitudinally intermediate portion of the upper arm (FIG. 10: left instance of 35); and a first right arm disposed close to the second support member rightward with respect to the longitudinally intermediate portion of the upper arm (FIG. 10: right instance of 35), and 15wherein the lower arm includes: a second left arm disposed close to the first support member leftward with respect to the longitudinally intermediate portion of the lower arm (FIG, 10: left instance of 34); and a second right arm disposed close to the second support member rightward with respect to the longitudinally intermediate portion of the lower arm (FIG. 10: right instance of 34).
Regarding claim 11 Guerra teaches that both the first wheel and the second wheel are front wheels (FIG. 11: depicted), and wherein both the upper arm and the lower arm are disposed forward from the base member (FIG. 6: depicted forward of rear portions of the base member).
Regarding claim 12 Guerra teaches a single rear wheel disposed at a center portion of the leaning vehicle in the vehicle-width direction, wherein both the first wheel and the second wheel are front wheels (FIG. 11: depicted).
Regarding claim 13 Guerra teaches a first brake mechanism braking the first wheel (FIG. 7 & 8: 22; paragraph 29 & 30); and a second brake mechanism braking the second wheel (paragraph 29 “located on the blocks (3, 4)”).
Regarding claim 14 Guerra teaches a vehicle leaning unit, comprising: a base member (FIG. 5 & 6: 2) adaptable turnably around a turning center (FIG. 5 & 11: depicted; paragraph 23 “upper fork (1) proper than can turn with respect to a conventional bicycle frame”); an upper arm whose longitudinally intermediate portion is pivoted to the base member at a height (FIG. 5: 14 or FIG. 10: 35); a lower arm whose longitudinally intermediate portion is pivoted to the 15base member at another height below the height to pivot the upper arm to the base member (FIG. 5: 13 or FIG. 10: 34); a first support member disposed on one of opposite sides of the base member in a vehicle-width direction (FIG. 5 & 10: 3); a second support member disposed on the other of the opposite sides of the 20base member in the vehicle-width direction(FIG. 5 & 10: 4); a first wheel pivoted to the first support member(FIG. 5 & 10: 5); and a second wheel pivoted to the second support member(FIG. 5 & 10: 6), wherein the upper arm, the lower arm, the first support member and the second support member constitute a parallel link mechanism(FIG. 5: depicted), -36- wherein the first wheel is movable integrally with the first support member in a turning direction of the base member, wherein the second wheel is movable integrally with the second support member in the turning direction of the base member (paragraph 23), and 5wherein according to turning of the base member, all of the upper arm, the lower arm, the first support member, the second support member, the first wheel and the second wheel turn around the turning center of the base member (paragraph 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guerra et al. (EP 2077223 A1, herein after referred to as Guerra) in view of Rosensteil et al. (FR 3047722 A1, herein after referred to as Rosensteil).
Regarding claim 7 Guerra does not teach both a pivot axis 20pivoting the upper arm to the base member and a pivot axis pivoting the lower arm to the base member are parallel to a road surface, however Rosensteil does (FIG. 5: depicted). It would have been obvious to a person having ordinary skill in the art to have made the pivot axes of Guerra parallel to the rad surface as taught by Rosensteil in order to achieve desired driving characteristics. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 6 no prior art made of record teaches a leaning vehicle or vehicle leaning unit comprising a pivot axis of an upper arm and a pivot axis of a lower arm wherein the pivot axes are inclined forwardly downward from a horizontal plane. A combination of these limitations and the other recited features was not reasonably found in the prior art.

Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach leaning vehicles of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614